                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

JOHN V. GROSS, JR.,

        Plaintiff,
                                                 Case No. 16-cv-759-wmc
   v.

GARY BOUGHTON, DAN WINKLESKI,
MICHAEL KARTMAN, BRIAN KOOL,
SGT. SNODGRASS, C.O. MCCULLUM,
C.O. WETTER, ELLEN RAY, WILLIAM
BROWN, AND T. SEBRANEK,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                             12/11/2019
        Peter Oppeneer, Clerk of Court                     Date
